Citation Nr: 0615739	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-34 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 until 
April 1945.  He died in February 2003.  The appellant is the 
veteran's widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2003 rating 
decision of the VA Regional Office (RO) in Albuquerque, New 
Mexico that denied service connection for the cause of the 
veteran's death.  

The appellant was afforded a personal hearing before the 
undersigned sitting at Albuquerque, New Mexico.  The 
transcript is of record.

This case was remanded by the Board in December 2004.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) was as likely as not a contributing cause of 
his death.  




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted. 38 U.S.C.A. §§ 1103, 1110, 1310, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.312 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that medical authority indicates that 
PTSD can lead to hypothyroidism which can cause heart 
problems.  She maintains that as result of this linkage, 
service connection for the cause of death is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In the case of certain chronic diseases, including 
cardiovascular-renal disease, service connection will be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to the cause of death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, rather, a causal 
connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

The veteran's service medical records reflect no treatment or 
complaints relating to a cardiac or cardiovascular disease.  
He did sustain a through-and-through wound of the right 
shoulder as a result of hostile action.  By rating action 
dated in April 1945, service connection for right shoulder 
gunshot wound residuals was granted and a 50 percent 
disability evaluation was established.  

The veteran's cardiovascular system was evaluated as normal 
on VA examinations in September 1945 and February 1948.  No 
abnormal cardiovascular findings were indicated when he was 
hospitalized in August 1952 for symptoms not pertinent to 
this appeal.  VA clinical records dating from 1997 show 
diagnoses of ischemic heart disease and hypertension in 1999.  
The veteran was noted to have a 100-pack year history of 
smoking.

By rating action dated in June 2000, service connection was 
granted for PTSD, rated 50 percent disabling.

A death certificate was received in March 2003 showing that 
the veteran died in February 2003 from multi-organ failure 
due to or as a consequence of ischemic cardiomyopathy.  PTSD 
was identified among other conditions contributing to death 
but not resulting in the underlying cause of death.  A claim 
for dependency and indemnity compensation was received in 
April 2003.

Clinical records from Health South show that the veteran was 
admitted in February 2003 for worsening heart-related 
symptoms diagnosed as severe cardiomyopathy with an ejection 
fraction of 10 percent and congestive heart failure, as well 
as acute renal failure and diabetes mellitus, type II.  He 
was shown to have a history of hypothyroidism.

A newspaper article was received stating that Vietnam 
veterans who had PTSD were more likely to have autoimmune 
disorders that included hypothyroidism.  Accompanying medical 
authority on thyroid disorders indicated that the symptoms 
associated with primary hypothyroidism included an enlarged 
heart.

Subsequently received were extensive VA clinical records 
dating from 2002 that show that the veteran was treated on an 
ongoing basis, including hospitalization, for coronary artery 
disease with resultant ischemic cardiomyopathy and chronic 
heart failure.  Other medical problems were reported to be 
type II diabetes, chronic obstructive pulmonary disease, 
macular degeneration and hypothyroidism.  He was transferred 
for palliative care from Health South to a VA facility in 
February 2003 where his condition deteriorated and he 
succumbed approximately two days later.  An autopsy was 
declined.  Final diagnoses were severe cardiomyopathy, PTSD, 
diabetes, type II, diabetic neuropathy, congestive heart 
failure, coronary artery disease with end-stage ischemic 
cardiomyopathy, benign neoplasm of the large bowel, 
osteoarthritis, hypertension, hypothyroidism, history of 
rotator cuff capsule sprain, macular degeneration, 
malnutrition and chronic anemia. 

The case was referred to a VA clinician for review of the 
record and a medical opinion as to whether the veteran's 
death was caused by or somehow related to service-connected 
PTSD.  The examiner provided a succinct history of the 
veteran's clinical course.  It was opined that the cause of 
death, multi-organ failure, was not at least as likely as not 
secondary to PTSD, but was at least as likely as not 
secondary to ischemic cardiomyopathy and associated medical 
conditions that included diabetes and hypertension.  

The appellant submitted documentation from various sources in 
which it was reported that studies on Vietnam veterans 
implicated PTSD in impairment of the endocrine system, a 
weakened immune system, and indicated that it was linked to 
conditions that included cardiovascular disease and diabetes.

The appellant presented testimony upon personal hearing on 
appeal in May 2004 to the effect that the veteran's service-
connected PTSD affected his physical well being to such 
extent that it contributed to the conditions from which he 
ultimately died.

Pursuant to the Board's December 2004 remand, the case was 
once again referred to a VA physician for review of the 
record, especially the more recently received medical 
information regarding the effect of PTSD on physical 
conditions.  In a report and addendum dated in January and 
September 2005, respective, the examiner indicated that the 
claims folder was reviewed.  Clinical background history was 
recited.  The examiner concluded in January 2005 that the 
veteran's death due to multi-organ failure was as likely as 
not secondary to PTSD.  The examiner also concluded that it 
was equally likely secondary to cardiomyopathy and other 
medical conditions.  Clarification of the opinion was sought 
by the RO and in September 2005, the examiner repeated the 
same opinion, phrased a little differently.  In this later 
opinion, the examiner indicated that the multi-organ failure 
was "as likely as not NOT" secondary to PTSD.  In the 
Board's view, this is another was of saying the same thing as 
was said before.  Whether death was as likely as not due to 
PTSD or as likely as not not due to PTSD, the effect is the 
same-the multi-organ failure was as likely due to PTSD as to 
other things.  

Given that the most recent reviewer had the advantage of the 
entire record, including the reports submitted by the 
appellant regarding the effect of PTSD on physical 
disabilities, the Board finds that this reviewer's opinion 
should be given at least as much evidentiary weight as the 
February 2004 reviewer's negative opinion.  Additionally, 
this latest opinion is consistent with the death certificate, 
which shows PTSD as a contributing factor in the veteran's 
death.  With resolution of reasonable doubt in the 
appellant's favor, an award of service connection for the 
cause of the veteran's death is warranted.  38 C.F.R. 
§ 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


